Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with James R. McGee (RN: 54,306) on April 21, 2021.

The application has been amended as follows:

IN THE CLAIMS
Claim 21.    (Currently Amended)      A device for filtering light, comprising:
a graphene layer having a Fermi level;
a gate layer for applying a voltage bias between the gate layer and the graphene layer;
a dielectric layer between the gate layer and the graphene layer, wherein the Fermi level in the graphene layer depends on an internal electric field conveyed through 
a plurality of nanoparticles disposed adjacent the graphene layer with each of the nanoparticles having a respective bandgap, wherein a photon absorption across the respective bandgap of each of the nanoparticles is activated when the Fermi level of the graphene layer is within the respective bandgap, and the photon absorption across the respective bandgap of each of the nanoparticles is deactivated when the Fermi level of the graphene layer is above the respective bandgap, 
wherein the plurality of nanoparticles are included in a plurality of element groups of a color array, and the plurality of element groups are included in a plurality of color groups of the color array, each color group of the plurality of color groups including the nanoparticles included in each of the element groups included in the color group;
each color group of the plurality of color groups is associated with a respective shared bandgap from a plurality of distinct energy bandgaps, and the respective bandgap of the nanoparticles included in the color group is the respective shared bandgap of the color group; and
each nanoparticle of the plurality of nanoparticles becomes relatively absorbing of the light having a wavelength corresponding to the respective bandgap of the nanoparticle when the photon absorption across the respective bandgap of the nanoparticle is activated, and each nanoparticle of the plurality of nanoparticles becomes relatively transparent to the light having the wavelength corresponding to the respective bandgap of the nanoparticle when the photon absorption across the respective bandgap of the nanoparticle is deactivated.

Claim 24.    (Currently Amended)   The device of claim 21 
Claim 25.    (Currently Amended)    The device of claim 21 

Rejoinder of Previously Withdrawn Claims 
Claim 1 is allowable. Claims 11, 12 and 20, previously withdrawn from consideration as a result of a restriction requirement, each include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species, as set forth in the Office action mailed on 11/19/2020 is hereby withdrawn and claims 11, 12 and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Claims 11, 12 and 20 are rejoined.


	Allowable Subject Matter
Claims 1-12, 20-21 and 24-27 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or render obvious of a device for filtering light, or a method to make the same, as defined in the above allowed claims, comprising particularly:
a graphene structure whose Fermi level can be continuously in-situ electrical gate-tuned; and a plurality of groups of nanoparticles associated with respective distinct energy bandgaps disposed adjacent the graphene structure, the nanoparticles in each group of the plurality of groups configured to activate and deactivate in response to a position, from the continuous in-situ electrical gate-tuning, of the Fermi level of the graphene structure relative to the respective bandgap for the group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654.  The examiner can normally be reached on 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/SHOUXIANG HU/Primary Examiner, Art Unit 2898